a , 3

 

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Shannon Valisto MAGISTRATE'S CASE NO.
DOB: 1985; United States _¢ g of EOPN M4

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about December 22, 2019, in the District of Arizona, Shannon Valisto, knowing or in reckless
disregard that a certain alien, including Fidel Ortega-Martinez, had come to, entered, and remained in the
United States in violation of law, did transport and move said alien within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private
financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(@.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about December 22, 2019, in the District of Arizona, a vehicle approached the primary inspection lane
at the State Route 86 checkpoint. The driver was later identified as Shannon Valisto. Several passengers
were in the vehicle, including Fidel Ortega-Martinez. United States Border Patrol Agents determined he is a
citizen of Mexico, in the United States illegally.

In a post-Miranda statement, Shannon Valisto stated she was asked to give Fidel Ortega-~Martinez a ride to
Tucson, AZ as a favor.

The material witness, Fidel Ortega-Martinez, stated he had made arrangements to be transported into the U.S.
for money. Hwas going to pay an additional fee once he arrived in Phoenix. He further stated after crossing
into the country illegally, he was taken to a house where he was picked up by Valisto. The material witness
stated Valisto instructed him to answer “yes” to any question asked by BPA at the checkpoint.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Fidel Ortega-Martinez

 

 

 

 

 

 

 

 

 

 

LD

Detention Requested SIGNAZY LAINANT

Being duly sworn, I declare that the foregoing is iP

true and correct to the best of my kngwledge.
AUTHORIZED BY: AUSA JAA/Imw/ PR OBMICIAL TITLE

| Border Patrol Agent
Sworn to before me and subscribed in my presence
SIGNATURE OF De DATE
Ne SS. (iow December 23, 2019

1) See Fetleral rules of Criminal Pipeedure Rules 3 and 54
